Order entered June 29, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00987-CV

PANTHER COMPLETION SERVICES, LLC AND JEREMY WILLIAMSON, Appellants

                                                  V.

            WILLIAM BRADLEY LENTZ AND BEVERLY LENTZ, Appellees

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-14203

                                             ORDER
       At issue in this appeal is whether the trial court erred in dismissing, on appellees’ motion,

the underlying suit without ruling on appellants’ motion to transfer venue. Appellants’ brief has

been filed. Appellees’ brief was due June 25, 2018 and has not yet been filed.

       By letter dated June 14, 2018, appellees informed the Court they have agreed to a transfer

of venue and argue the appeal should be dismissed as moot. Appellants have responded,

agreeing appellees have “made an offer to transfer venue” but stating “no . . . enforceable Rule

11 agreement” has been signed. Appellants seek a sixty-day abatement on all current deadlines

to allow the parties an opportunity to settle the matter.

        We GRANT appellants’ request to the extent we ORDER either a motion to dismiss or

appellees’ brief be filed no later than August 28, 2018.

                                                        /s/   DAVID EVANS
                                                              JUSTICE